Detailed Action
The present application, filed on 10/21/2021 is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action in response to the application filing date on 10/21/2021. 
Claims 1-20 are pending and have been considered below.

Priority
The application claims benefit to foreign application DE 102020127863, filed on 10/22/2020. The priority is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021, and 05/09/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the suspension, motor vehicle, body-side bearing, wheel carrier-side bearing, angle sensor, ring, bent sheet metal part, single sheet metal blank, two-deep-drawn regions, and  must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031,2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). In the present instance, claim 3 recites the broad recitation “an extruded profile part”, and the claim also recites “in particular of an aluminum alloy" which is the narrower statement of the range/limitation.
Claim 10 recites the limitation "the body". There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the body". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9-10, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al. (US 2018/0326803), as cited by applicant.
Regarding claim 1, Meyer discloses {Figures 1-6} a twist beam {100} for a suspension of a motor vehicle [0002], comprising a body-side inner part {113} having a bearing-receiving section {117-1} for receiving a body-side bearing [0007], and a wheel carrier-side outer part {105-1, 105-2} having a bearing-receiving section {111-2} for receiving a 5wheel carrier-side bearing, the outer part {101 (103, 105) [0055]} and the inner part {113} being separate components which are made of different materials [0046] and are firmly connected to each other.   
Regarding claim 2, Meyer discloses {Figures 1-6} the bearing-receiving section {117-1} of the inner part {113} has a cylindrical inner contour {Figure 4}.  
Regarding claim 103, Meyer discloses {Figures 1-6} the inner part {113} is an extruded profiled part [0045], in particular of an aluminum alloy [0003].  
Regarding claim 4, Meyer discloses {Figures 1-6} the inner part {113} has a machined connecting section {115-2} for connection to the outer part {105-1, 105-2}.  
Regarding claim 9, Meyer discloses {Figures 1-6} the inner part {113} includes a body {115-1, 115-2} which is firmly connected to a ring {117-1} which forms the bearing-receiving section {117-1}.  
Regarding claim 2510, Meyer discloses {Figures 1-6} the body {115-1, 115-2} is a plastically deformed tube [0043, 0045].  
Regarding claim 515, Meyer discloses {Figures 1-6} the inner part {113} and the outer part {105-1, 105-2} are connected to each other in a form-fitting manner.  
Regarding claim 17, Meyer discloses {Figures 1-6} projections {123} are provided on the inner 10part {113} or on the outer part {105-1, 105-2} and are received in openings {121} in the other part [0073-0074].  
Regarding claim 18, Meyer discloses {Figures 1-6} the outer part {105-1, 105-2} is a forged part [0045].  
Regarding claim 19, Meyer discloses {Figures 1-6} the outer part {105-1, 105-2} has a machined connecting section {103-1 (109-1, 109-2)} for linkage to the inner part {113}.  
Regarding claim 20, Meyer discloses {Figures 1-6} an assembly of two twist beams {100 [0006]}as defined in claim 1, wherein the 15orientation of the body-side bearing-receiving section {117-1} of one twist beam {100} relative to the wheel carrier-side bearing-receiving section {111-2} thereof is mirror-inverted to the orientation of the body-side bearing-receiving section {117-1} of the other twist beam {100} relative to the wheel carrier-side bearing-receiving section {117-1} thereof {obvious that identical “wheel control arm[s] for a wheel suspension in a vehicle” [0006] would exhibit mirror symmetry across opposite sides of the vehicle}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Tillman (DE 102017/107463), as cited by applicant.
Regarding claim 5, Meyer discloses all the aspects of claim 1. However, Meyer does not explicitly disclose a linking formation which serves to 15couple with an angle sensor is provided on the inner part.
Tillman teaches {Figures 1-4} a linking formation {28} which serves to 15couple with an angle sensor {46} is provided on the inner part {14, 28}.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the inner part of twist beam disclosed by Meyer to include a linking formation coupled with an angle sensor in order to “continuously monitor the finished component during operation” [0049].
Regarding claim 14, Meyer discloses all the aspects of claim 1. However, Meyer does not explicitly disclose the inner part and the outer part are connected to each other by an inter-material bond.
Tillman teaches {Figures 2a-2d} the inner part {14, 28} and the outer part {12, 20} are connected to each other by an inter-material bond {“adhesive” [0011]}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the connecting portion {21, 23} of the inner and outer part to further include an adhesive, creating an inter-material bond, “so that a particularly large force transmission surface is available” [0011].
Regarding claim 16, Meyer discloses all the aspects of claim 1. However, Meyer does not explicitly disclose inner part has a crimp sleeve into which the outer part is inserted.  
Tillman teaches {Figures 2-3} an inner part {14, 28} has a crimp sleeve {30} into which the outer part {12, 20} is inserted {Abstract, [0075-0076]}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the one part to include a crimp sleeve into which the other part is inserted such that “the material of the strut body hardens” and the “sensors are therefore arranged in a protected manner inside the component” [0077-0078].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Tillman, and further in view of Bruehl (DE 10,223,118).
Regarding claim 6, Meyer and Tillman disclose all the aspects of claim 5. However, neither Meyer or Tillman explicitly discloses the linking formation is an extruded opening into which a linking pin is inserted.  
Bruehl teaches {Figures 5-6} the linking formation {36} is an extruded opening into which a linking pin {35} is inserted.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the linking formation disclosed by Meyer and Tillman to include a linking formation comprising an extruding opening in which a linking pin is inserted in order to ensure that the “bearings are positioned precisely relative to one another” [0009].
Claims 7-8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Bruehl.
Regarding claim 7, Meyer discloses all the aspects of claim 1. Meyer further discloses [0003] that it is common in the art to form twist beam arms from sheet metal. However, Meyer does not explicitly disclose the inner part includes a bent sheet metal part.  
Bruehl teaches {Figures 5-6} the inner part {15, 16 (25 side)} includes a bent sheet metal part [0012].  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the inner metal disclosed by Meyer to include a bent sheet metal part in order to achieve the advantages of “light construction combined with high load-bearing capacity and [a] simple and inexpensive manufacture and processing” [0012].
Regarding claim 8, Meyer and Bruehl disclose all the aspects of claim 7. However, Meyer does not explicitly disclose the inner part is composed of a single sheet metal blank having two deep-drawn regions which together form the bearing-receiving section, and a weld seam.  
Bruehl teaches {Figures 5-6} the inner part {15, 16 (25)} is composed of a single sheet metal blank {15, 16} having two deep-drawn regions {Figures 5-6} which together form the bearing-receiving section {25}, and a weld seam {“weld seam” [0027, 0029]}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the twist beam disclosed by Meyer to be formed of two sheet metal blanks having two deep drawn regions which together form a bearing receiving section with a weld seam in order to achieve “a larger connection surface, which can distribute forces better” [0027].
Regarding claim 11, Meyer discloses all the aspects of claim 10. Meyer further discloses [0003] that it is common in the art to form twist beam arms from sheet metal. However, Meyer does not explicitly disclose the body includes a bent sheet metal part.  
Bruehl teaches {Figures 5-6} the body {15, 16} includes a bent sheet metal part [0012].  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the inner metal disclosed by Meyer to include a bent sheet metal part in order to achieve the advantages of “light construction combined with high load-bearing capacity and [a] simple and inexpensive manufacture and processing” [0012].
Regarding claim 12, Meyer in view of Bruehl discloses all the aspects of claim 11. Meyer further discloses {Figures 1-4} the inner part {113} has a closed cross-section . 
Regarding claim 13, Meyer in view of Bruehl discloses all the aspects of claim 11. Meyer further discloses {Figures 2, 5} the outer part {101 (103, 105)} has a C-shaped cross section [0087]. 
Therefore, Meyer discloses the claimed invention except for the inner part having a C-shaped cross section. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the inner part with a C-shaped cross section, such that the outer part is inserted within the inner part, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meyer (US 11,135,885) teaches a motor vehicle control arm and manufacturing method. Loo (DE 102011/116298) teaches a three point link with a bearing housing arranged between dual shell halves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614